Citation Nr: 0528103	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for bilateral hearing 
loss disability in excess of 20 percent from June 20, 2002, 
to February 20, 2003, and in excess of 30 percent from 
February 21, 2003, to April 6, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that the veteran was scheduled for a 
videoconference hearing before the Board in September 2005; 
however, he canceled his request for a hearing on September 
1, 2005.


FINDING OF FACT

In September 2005, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew his appeal with 
respect to the issues of entitlement to higher initial 
ratings for bilateral hearing loss disability and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204 (2004).  
When an appellant does so, the withdrawal effectively creates 
a situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal.  A 
dismissal is appropriate in such a case.  38 U.S.C.A. § 
7105(d) (West 2002).

In a statement received by the Board on September 1, 2005, 
the veteran's representative indicated that the veteran 
wished to withdraw from appellate status the issues of 
entitlement to higher initial ratings for bilateral hearing 
loss disability and tinnitus.  This is certainly permissible 
under the Board's rules of practice.  Given the veteran's 
clear intent to withdraw as expressed in the September 2005 
statement, further action by the Board is not appropriate. 38 
U.S.C.A. § 7105(d).


ORDER

The appeal of the issues of entitlement to an initial rating 
for bilateral hearing loss disability in excess of 20 percent 
from June 20, 2002, to February 20, 2003, and in excess of 30 
percent from February 21, 2003, to April 6, 2005, and 
entitlement to an initial rating in excess of 10 percent for 
tinnitus is dismissed.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


